Citation Nr: 0211762	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  95-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $5,656.01, 
including the issue of whether the overpayment was properly 
created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran had active service from March 1966 to May 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1992 determination of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO) Committee 
on Waivers and Compromises (Committee), which denied waiver 
of recovery of an overpayment of compensation benefits in the 
calculated amount of $5,656.01.  In September 1999, the Board 
remanded the matter for due process considerations, to 
include affording the veteran the opportunity to present 
testimony at a personal hearing.  In December 2001, he 
testified at a Board hearing at the Phoenix RO.  

It appears that some or all of the $5,656.01 overpayment 
assessed in this case may have already been recouped by the 
RO.  However, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider waiver of recovery 
of the entire overpayment below.


FINDINGS OF FACT

1.  In February 1979, the veteran was awarded an additional 
compensation allowance for a spouse.

2.  In September 1981, he and his first spouse were divorced.

3.  The veteran married his second spouse in January 1990.

4.  The record shows that he first notified the RO of his 
September 1981 divorce and January 1990 remarriage when he 
contacted the RO by telephone in February 1990.  

5.  The RO first received a copy of the veteran's September 
1981 divorce decree in July 1992, and a copy of his January 
1990 marriage certificate in August 1992.

6.  The RO retroactively terminated the additional 
compensation allowance paid to the veteran for his first 
spouse from January 1, 1982 to April 30, 1992, resulting in 
an overpayment of compensation benefits in the amount 
originally calculated as $5,656.01; such overpayment was not 
created solely due to VA administrative error.

7.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran in the 
creation of the $5,656.01 indebtedness.

8.  The veteran was partially at fault in the creation of the 
overpayment charged for the period from January 1, 1982 to 
January 31, 1990 (totaling $4,755.01); repayment of this 
amount would not result in undue financial hardship to the 
veteran or deprive him of the basic necessities of life, nor 
would it defeat the purpose for which the benefits were 
intended, and failure to recover this portion of the overpaid 
benefits would result in unfair gain to the veteran.

9.  Collection of the remaining portion of the overpayment 
(totaling $901) would defeat the purpose for which the 
benefits were intended, would not result in unfair gain to 
the veteran, and would violate principles of equity and good 
conscience.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the 
calculated amount of $5,656.01 is a valid indebtedness.  38 
U.S.C.A. § 5112(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.500, 3.501 (2002).

2.  A partial waiver of the veteran's compensation 
overpayment indebtedness in the amount of $901 is consistent 
with the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2002).

3.  Recovery of the remainder of the compensation overpayment 
indebtedness, in the amount of $4,755.01, does not violate 
principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that 
upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2001).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

However, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently held that the notice and duty-to-assist 
provisions of VCAA pertain to chapter 51 of title 38, U.S. 
Code, and not to the statute at issue in this appeal -- 
chapter 53 of title 38, which contains its own notice 
provisions.  Thus, the Court held that VCAA does not apply in 
waiver cases.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  

Regardless, the Board finds that VA has complied with the 
duties to assist and notify set forth in the former law, as 
well as the new VCAA.  A review of the record shows no 
indication of outstanding, available evidence pertinent to 
this appeal.  Indeed, the veteran has indicated that he has 
no additional information to submit.  (See January 2000 
letter.)  It is further noted that the veteran was informed 
via decisions and letters of the RO, the Board's remand, and 
Statements of the Case, of the nature of the evidence needed 
to substantiate his claim.  In view of the foregoing, the 
Board finds that VA has fulfilled the duty to assist and 
notify, and the case is not ready for appellate review.  

The record shows that the veteran was medically discharged 
from active service in May 1971 due to a right hip 
disability.  By December 1971 decision, the RO granted 
service connection for a right hip disability and assigned an 
initial compensable rating.  However, as the veteran was in 
receipt of military retirement pay, he did not immediately 
elect to receive VA disability compensation.  

In 1976, the veteran signed an election to receive VA 
compensation benefits in lieu of retired pay.  In November 
1976, he was advised that he had been awarded VA compensation 
benefits, effective September 1, 1976, the date the service 
department reduced his retired pay.  

The record also shows that the veteran received a VA 
educational allowance during this period.  By October 1977 
letter, the RO notified the veteran that his award included 
an additional allowance for his spouse and children.  He was 
advised that it was "most important" that he advise VA of 
any change in the number of his dependents.  

In December 1978, the veteran submitted a Declaration of 
Marital and Dependency Status on which he indicated that he 
had a spouse and two children, for the purpose of obtaining 
additional VA compensation benefits for his dependents.  In 
February 1979, he was advised that his disability 
compensation award had been amended to provide an additional 
allowance for his dependents.  

In September 1981, the veteran and his spouse were divorced.  
Although the veteran claims that he notified the Juneau RO of 
his divorce shortly thereafter, there is no record of such a 
notification in the claims folder and he thereafter continued 
to collect an additional allowance for a spouse in his 
monthly VA compensation.

In an October 1984 letter to the Anchorage RO, the veteran 
requested a change in the direct deposit of his compensation 
benefits.  Specifically, he indicated that he would like to 
have his compensation benefits "sent to my ex-wife's bank."  
The RO did not further investigate any change in the 
veteran's dependency status and he continued to collect an 
additional allowance for a spouse in his monthly VA 
compensation.  

In April 1985, the veteran submitted an application for VA 
vocational rehabilitation.  On his application, he indicated 
that he had two children.  He did not check the box 
indicating that he had a dependent spouse.  Additional 
records from his vocation rehabilitation folder show that in 
a June 1986 Counseling Record, he indicated that he was 
divorced.  Again, the RO did not further investigate any 
change in the veteran's dependency status and he continued to 
collect an additional allowance for a spouse in his monthly 
VA compensation.  

Thereafter, the veteran submitted numerous statements and 
documents to VA in support of his claim for an increased 
rating for his service-connected hip disability.  These 
records contains no reference to his marital status.  

By June 1986 and September 1987 letters, the veteran was 
advised that his compensation benefits had been increased as 
a result of his claim for increased rating.  He was further 
advised that his compensation award included additional 
benefits for his spouse and children and that "any change in 
the number or status of your dependents must be reported 
promptly to the VA."  The veteran was also provided with VA 
Form 21-8764, which advised him of his responsibility to 
promptly report to VA any change in the status of his 
dependents.  

In a February 1990 report of telephonic contact, the veteran 
advised an official of the RO that he had been divorced from 
his former wife since September 1981, but had recently 
remarried.  He indicated that he had submitted his divorce 
decree to the Juneau RO in 1981.  That Report of Contact 
indicates that he was provided with VA Form 21-686c, 
Declaration of Status of Dependents, to complete and return 
to the RO; however, there is no indication in the claims file 
that he returned that completed form.  The RO did not take 
any further action, and he continued to receive an additional 
compensation allowance for his former spouse.  

In March 1992, the veteran contacted the RO by telephone and 
spoke to a Veterans' Benefits Counselor (VBC), apparently 
with respect to his claim for increased rating.  According to 
the Report of Contact of record, the VBC indicated that 
during the course of their conversation, the veteran 
mentioned that he had divorced his former spouse in September 
1981 and had remarried in January 1990.  It was noted that 
the veteran claimed that he had previously submitted a copy 
of his divorce decree and new marriage certificate, although 
such documents were not of record at that time.  A notation 
on that Report of Contact indicates that the veteran's new 
spouse could only be added to the veteran's compensation 
benefits upon receipt of a certified marriage certificate.  

By July 1992 letter, the RO notified the veteran of a 
proposed retroactive reduction in his compensation benefits, 
effective January 1, 1982 to April 30, 1992, to reflect the 
fact that, although he and his former spouse had been 
divorced in 1981, he had received an additional allowance for 
her during that period.  See 38 C.F.R. § 3.501(d)(1).  The 
veteran was notified that this retroactive action resulted in 
an overpayment of benefits which was subject to repayment.  

Later that month, the veteran and his new spouse visited the 
RO.  According to a July 1992 Report of Contact, the veteran 
indicated that he and his current spouse had received the 
Declaration of Status of Dependents mailed to them by the RO 
in February 1990.  He indicated that they had completed and 
returned the form to the RO.  However, the VBC noted that a 
review of the claims folder showed no indication that such 
form was received.  The veteran provided a copy of his 
September 1981 divorce decree at that time.  

In August 1992, the veteran submitted a completed Declaration 
of Status of Dependents, as well as a copy of a marriage 
license, indicating that he had remarried in January 1990.  

By September 1992 letter, the RO notified the veteran that 
his compensation benefits had been retroactively reduced, 
effective January 1, 1982 to April 30, 1992, to reflect the 
fact that, although he and his former spouse had been 
divorced in 1981, he had continued to receive an additional 
allowance for a spouse until that time.  The veteran was 
notified by letter in October 1992 that, as a result of the 
retroactive reduction in benefits, an overpayment had been 
created in an amount calculated as $5,656.01.  He was 
provided an explanation of his overpayment.  

The veteran requested a waiver of recovery of the 
overpayment, claiming that he was not at fault in creating 
the overpayment at issue, as he had timely notified VA of his 
September 1981 divorce.  He also claimed that he would 
experience "one hell of a [financial] hardship" if he was 
forced to repay his debt to VA.  In support of his claim in 
this regard, he submitted a Financial Status Report in 
November 1992, showing his monthly net income (including VA 
compensation at the 60 percent rate) was $2,079.32 and that 
his monthly expenses (including $398 in payments on various 
installment debts and $300 in child support payments) were 
$1,911.90, for a monthly surplus of $167.42.  (It is noted 
that since that time, the RO awarded the veteran a total (100 
percent) disability rating based on individual 
unemployability due to service-connected disability, 
effective August 1, 1994.  He has also indicated that he was 
awarded Social Security Administration (SSA) disability 
benefits in 1995).  

In December 1992, the Committee denied the veteran's request 
for waiver.  In its decision, the Committee found, inter 
alia, that the veteran was free from fraud, 
misrepresentation, or bad faith in creating the debt at 
issue.  The Committee further found that the veteran could 
repay the debt over a reasonable period of time without 
suffering financial hardship.

The veteran disagreed with the RO determination; his 
representative has argued that the debt at issue in this case 
is invalid as it was due to sole administrative error on the 
part of VA.  

In December 2001, the veteran testified at a Board hearing at 
the RO that he had been divorced from his first wife since 
September 1981.  He stated that in October 1981, he "hand 
carried" a copy of his divorce decree to the Juneau RO, and 
he indicated that in several subsequent communications with 
VA, he made reference to the fact that he was no longer 
married.  Thus, he claimed that he had assumed that "the 
Government was taking care of it."  He indicated that he did 
not pay much attention to the amount of money he was 
receiving as it was direct deposited into his bank account.  
He indicated that he did not realize that there was a problem 
until 1992, when he called the Seattle RO to discuss "a 
settlement on an appeal" and mentioned that he had divorced 
his first wife in 1981 and had remarried in 1990.  At that 
time, he indicated that he was advised that he was still 
receiving additional compensation for his former spouse and 
that an overpayment would result.  

The Court has held that the issue of the validity of a debt 
is a threshold determination which must be made prior to a 
decision on a request for waiver of the indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA 
O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 
(1998).

In that regard, the Board notes that under 38 U.S.C. § 
5112(b)(10), the effective date of a reduction or 
discontinuance of compensation by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of last payment.  See also 38 
C.F.R. § 3.500(b)(2).  The Court noted that, "[s]tated 
another way, when an overpayment has been made by reason of 
an erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 
(2000).  Thus, the initial question presented on appeal in 
this case is whether the overpayment at issue was due solely 
to error on the part of VA.  

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2).  

In this case, the veteran claims that in October 1981, he 
personally visited the Juneau RO and provided a copy of his 
divorce decree to a VA employee.  He has also asserted that 
he submitted a copy of his 1981 divorce decree and January 
1990 marriage certificate to the RO sometime in 1990.  As 
noted above, however, there is no objective evidence of 
record to support these contentions.  In a case such as this, 
the administrative presumption of regularity applies.  The 
presumption of regularity supports the official acts of 
public officers and absent clear evidence to the contrary, 
the Court presumes that they have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  

While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the one of this 
veteran, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  The veteran's 
contention that he provided a copy of his final divorce 
decree to VA in 1981 and again 1990, standing alone, is 
insufficient evidence to rebut the presumption of regularity.

While there is no objective indication of record that the 
veteran provided VA with a copy of his divorce decree in 1981 
or 1990, the record does contain evidence showing that he 
mentioned that he was divorced as early as October 1984.  

The Board finds that, based on the veteran's mention of his 
marital status as divorced, VA should have taken action to 
clarify his marital status and/or terminate his spousal 
allowance at least as early as 1984.  See 38 U.S.C.A. § 
5112(b)(2)  (West 1991); 38 C.F.R. § 3.501(d)(1) (2002) 
(providing that the effective date of discontinuance of 
compensation to a veteran for a dependent spouse is the last 
day of the calendar year in which the divorce occurred, if 
such divorce occurred prior to October 1, 1982).  In other 
words, VA knew or should have known that the amount being 
paid to the veteran for a dependent spouse from October 1984 
was potentially erroneous.  See McColley v. West, 13 Vet. App 
553 (2000).  Nonetheless, VA undisputedly failed to take 
appropriate action.  

However, in order to find sole administrative error on the 
part of VA, the evidence must reflect that the veteran 
neither had knowledge of, nor should have been aware of, the 
erroneous award.  Furthermore, neither his actions nor his 
failure to act must have contributed to the overpayment.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

In this case, the veteran claims that he had no actual 
knowledge that he was being paid an additional allowance for 
his ex-spouse.  However, because he continued to receive the 
same monthly payment, he should have known that his payments 
had not been reduced to reflect the loss of a dependent 
spouse.  Moreover, because VA notified him via June 1986 and 
September 1987 letters that his award included an additional 
allowance for a spouse, at a time when he had no spouse, the 
veteran clearly should have reasonably known of the erroneous 
payment.  Moreover, when he called in February 1990 to report 
his recent marriage, he was advised to submit a copy of his 
1981 divorce decree and new marriage certificate to correct 
the error.  There is no objective indication in the record 
that he did so and he nonetheless continued to accept payment 
for his former spouse.  Thus, the Board must find that he had 
either constructive or actual knowledge of the erroneous 
payment.  

Because the veteran knew or should have been aware that he 
was erroneously receiving an additional allowance for a 
dependent spouse, he should have contacted VA to correct the 
error.  Because he continued to accept the erroneous payment, 
however, his failure to act contributed to the overpayment.  
In view of the foregoing, the Board must find that the 
overpayment at issue in this case was not due to sole 
administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2).  Because the veteran has not otherwise 
questioned the validity of the debt at issue here, and 
because the Board is satisfied that it was properly created, 
the question need not be examined further.  See Schaper, 
supra; see also Narron v. West, 13 Vet. App. 223 (1999).  

The next issue for consideration is whether the $5,656.01 
overpayment at issue in this case should be waived.  In that 
regard, recovery of overpayment of any benefits made under 
laws administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that a claimant 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases; only if a veteran is free from all 
taint of fraud in connection with his claim for benefits may 
waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the veteran 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board will not 
revisit that issue, and as such, tacitly concurs with the 
Committee determination in this respect.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  As the Board has conceded that his 
actions did not represent fraud, misrepresentation or bad 
faith, the next issue to be addressed is whether a collection 
of the debt from the veteran would be contrary to the 
principles of equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2002).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. § 1.965 (2002).  

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
both with VA and the veteran.  As discussed above, the 
veteran was divorced in 1981 and VA had no actual or 
constructive knowledge of that change in dependency status 
until at least 1984.  After that time, the veteran mentioned 
his marital status peripherally in communications with VA and 
VA should have, at a minimum, taken action as early as 
possible to clarify the veteran's marital status, thus 
minimizing the overpayment.  When the veteran contacted the 
RO by telephone in February 1990 to report directly his 1981 
divorce, VA should have taken timely steps to terminate the 
veteran's spousal allowance.  Since it did not do so VA bears 
substantial fault for creating that portion of the 
overpayment from March 1, 1990 to April 30, 1992.  However, 
while VA failed to take timely action to remove the veteran's 
former spouse from his compensation award, the veteran 
nonetheless continued to accept an additional allowance for 
her to which he knew or should have know that he was not 
entitled.  Thus, both VA and the veteran bear significant 
responsibility in the creation of this debt.  

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. §  1.965(a)(3) 
(2002).  In this respect, according to evidence of record, 
the veteran's monthly income exceeds his monthly expenses.  
At the time he submitted his November 1992 Financial Status 
Report, the veteran's monthly surplus was approximately $167.  
Since that time, his VA disability compensation has increased 
substantially and he has reportedly been awarded disability 
benefits from SSA.  Despite being given the opportunity to do 
so, the veteran has submitted no additional information 
regarding this financial status.  Based on the evidence of 
record, therefore, the Board finds that the surplus in the 
veteran's monthly income is indicative of his ability to 
repay his debt to VA.  His assertions regarding his 
installment debts have been carefully considered; however, 
the Board finds that his indebtedness to the Government 
should be afforded the same attention he provides his other 
creditors.  

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2002).  In this case, the additional allowance paid to the 
veteran was intended to provide him with increased benefits 
for the purpose of providing for a dependent spouse.  Here, 
the record is clear that the veteran, in fact, had a 
dependent spouse as of January 1990.  Moreover, he clearly 
notified VA to that effect in February 1990.  Thus, the Board 
finds that collection of the debt for the period from 
February 1, 1990 (calculated to be $901) would defeat the 
purpose of compensating the veteran for such dependent.  

On the other hand, the record indicates that the veteran was 
not married from January 1, 1982 and did not notify VA of his 
January 1990 remarriage until February 1990.  Thus, recovery 
of the overpayment corresponding to the period from January 
1, 1982 to January 31, 1990 would not defeat the purpose of 
the benefits originally authorized.  38 C.F.R. § 1.965(a)(4) 
(2002).  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2002).   
In this case, the veteran clearly received additional VA 
benefits to which he was not legally entitled.  Although he 
was remarried in January 1990, the law is clear that the 
effective date of the award of additional compensation on 
account of his second marriage is the date evidence of the 
marriage is received.  38 C.F.R. § 3.401(b)(1).  In this 
case, the RO did not receive a copy of the veteran's new 
marriage certificate until August 1992.  

Nonetheless, although he was not legally entitled to an 
additional allowance for a spouse because he failed to 
provide VA with a copy of his marriage certificate prior to 
August 1992, the Board again observes that the veteran was, 
in fact, married again in January 1990 and called VA to 
report that fact in February 1990.  Under the circumstances 
in this case, and in the context of equity and good 
conscience, the Board concludes that waiver of the amount of 
the overpayment corresponding to his period of marriage 
(i.e., after February 1, 1990 in accord with U.S.C.A. § 
5111(a); 38 C.F.R. § 3.31), would not result in unjust 
enrichment to the veteran.  

On the other hand, nonrecovery of the additional compensation  
he received for a spouse from January 1982 to January 1990 
would in fact result in a windfall and produce unfair gain to 
this veteran, as he was not entitled to any additional 
allowance for a spouse during this period.  The failure of 
the Government to insist on its right to repayment of this 
portion of the debt would result in the veteran's unjust 
enrichment at the expense of the taxpayer, and it would 
negatively impact other VA beneficiaries as resources for 
their care is certainly not unlimited.  

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. §  
1.965(a)(6) (2002).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds that a partial waiver of the veteran's 
compensation overpayment indebtedness in the amount of $901, 
is consistent with the principles of equity and good 
conscience in this case.  38 U.S.C.A. §§ 5107, 5302; 38 
C.F.R. §§ 1.963(a), 1.965(a).

However, recovery of the remainder of the compensation 
overpayment indebtedness, in the amount of $4,755.01, does 
not violate the principles of equity and good conscience.  
Id.  Based on the above, the Board finds that the veteran 
bears some fault in the creation of this debt, that repayment 
of this amount would not result in undue financial hardship 
to him or deprive him of the basic necessities of life, nor 
would it defeat the purpose for which the benefits  were 
intended, and failure to recover this portion of the  
overpayment would result in unfair gain to the veteran.  
These factors overwhelmingly dictate that as a matter of 
equity, his request for waiver of recovery of the remainder 
of the debt (in the amount of $4,755.01) must be denied.  38  
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.



	(CONTINUED ON NEXT PAGE)




ORDER

A partial waiver of the veteran's compensation overpayment 
indebtedness in the amount of $901 is granted.  

Waiver of recovery of the remainder of the compensation 
overpayment indebtedness in the amount of $4,755.01 is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

